Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S COMMENT
Applicant’s amendment filed August 2, 2021 is acknowledged and has been entered.  Claims 1, 2, 5, 6, 33, 42, 53 and 92 have been amended. Claims 102 and 103 have been added. Claims 3, 7, 22, 26-29 and 101 have been canceled. 
Claims 1, 2, 5, 6, 12, 13, 18, 33, 37, 40, 42, 53, 72, 73, 91, 92, 102 and 103 are pending in the application under consideration.
Applicant’s amendments and arguments have overcome the objections and rejections set forth in the Office Action of March 31, 2021, which are hereby withdrawn. 
Claims 1, 2, 5, 6, 12, 13, 18, 33, 37, 40, 42, 53, 72, 73, 91, 92, 102 and 103 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334.  The examiner can normally be reached on Monday-Friday 8-5.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHENG LU/Examiner, Art Unit 1642

/PETER J REDDIG/Primary Examiner, Art Unit 1642